



Exhibit 10.72
[stockoptionnoticimg1a02.gif]
     Notice of Stock Option Grant            
Name
Andrew Drexler
Employee ID 


Date of Grant
June 11, 2015
Option Grant Price Per Share
$8.35
Number of NSO Shares Granted
78,358



Non-Qualified Stock Option Grant
Subject to the terms of this Notice of Stock Option Grant (“Notice”), the J. C.
Penney Company, Inc. (the “Company”) hereby grants Andrew Drexler (“You” or
“Your”) the number of Non-Qualified Stock Options listed above. The number of
Non-Qualified Stock Options listed above was determined by dividing $262,500,
the agreed on value of Your Non-Qualified Stock Option award, by the stock
option fair value ($3.35) on June 11, 2015. The stock option fair value is
determined by using a stock option pricing model that takes into consideration a
number of factors such as exercise price volatility of our stock, option term,
etc.


Definitions
For purposes of this Notice, unless the context requires otherwise, the
following terms will have the meanings indicated below:


“Board” will mean the Board of Directors of the Company.


“Cause” will mean:


(a)
“cause” or “summary dismissal,” as the case may be, as that term may be defined
in any written agreement between You and the Company that may at any time be in
effect; or



(b)
in the absence of a definition in a then-effective agreement between You and the
Company (as determined by the Board), termination of Your employment with the
Company on the occurrence of one or more of the following events:

 
(i) Your failure to substantially perform Your duties with the Company as
determined by the Board or the Company;


(ii) Your willful failure or refusal to perform specific directives of the
Board, or the Company, which directives are consistent with the scope and nature
of Your duties and responsibilities;


(iii) Your conviction of a felony; or


(iv) A breach of Your fiduciary duty to the Company or any act or omission by
You that (A) constitutes a violation of the Company’s Statement of Business
Ethics, (B) results in the assessment of a criminal penalty against the Company,
(C) is otherwise in violation of any federal, state, local or foreign law or
regulation (other than traffic violations and other similar misdemeanors), (D)
adversely affects or could reasonably be expected to adversely affect the
business reputation of the Company, or (E) otherwise constitutes willful
misconduct, gross negligence, or any act of dishonesty or disloyalty.


“Change in Control” will generally have the meaning specified in section 409A of
the Code, and any regulations and guidance issued thereunder and will include a
change of ownership, a change of effective control, or a change in ownership of
a substantial portion of the assets of the Company. Generally, subject to
section 409A:


(a)
A change of ownership occurs on the date that a person or persons acting as a
group acquires ownership of stock of the Company that together with stock held
by such person or group constitutes more than 50 percent of the total fair
market value or total voting power of the stock of the Company.



(b)
Notwithstanding whether the Company has undergone a change of ownership, a
change of effective control occurs (i) when a person or persons acting as a
group acquires within a 12-month period 30 percent of the total





--------------------------------------------------------------------------------



voting power of the stock of the Company, or (ii) a majority of the Board is
replaced within a 12-month period by directors whose appointment or election is
not approved by a majority of the members of the Board before the appointment or
election. A change in effective control also may occur in any transaction in
which either of the two corporations involved in the transaction has a Change in
Control as defined in this Notice (i.e., multiple change in control events). For
purposes of this Notice, any acquisition by the Company of its own stock within
a 12-month period, either through a transaction or series of transactions, that,
immediately following such acquisition, results in the total voting power of a
person or persons acting as a group to equal or exceed 30 percent of the total
voting power of the stock of the Company will not constitute a change in
effective control of the Company.


(c)
A change in ownership of a substantial portion of the Company’s assets occurs
when a person or persons acting as a group acquires assets that have a total
gross fair market value equal to or more than 40 percent of the total gross fair
market value of all assets of the Company immediately prior to the acquisition.
A transfer of assets by the Company is not treated as a change in the ownership
of such assets if the assets are transferred to:



(i) A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;
 
(ii) An entity, 50 percent or more of the total value or voting power of which
is owned, directly or indirectly, by the Company;


(iii) A person, or more than one person acting as a group, that owns, directly
or indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the Company; or


(iv) An entity, at least 50 percent of the total value or voting power of which
is owned, directly or indirectly, by a person described in paragraph (iii),
immediately above.


Persons will not be considered to be acting as a group solely because they
purchase assets of the Company at the same time, or as a result of the same
public offering; however, persons will be considered to be acting as a group if
they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of assets, or similar business transaction with the
Company.


“Code” will mean the Internal Revenue Code of 1986, as amended.


“Company” will mean J. C. Penney Company, Inc., the Corporation or any successor
thereto, for whom the services are performed and with respect to whom the
legally binding right to compensation arises, and all persons with whom the
Corporation would be considered a single employer under Code section 414(b)
(employees of controlled group of corporations), and all persons with whom the
Corporation would be considered a single employer under Code section 414(c)
(employees of partnerships, proprietorships, etc., under common control), using
the “at least 50 percent” ownership standard, within the meaning of Code Section
409A and Treasury Regulation section 1.409A-1(h)(3) or any successor thereto.


“Common Stock” will mean the $0.50 par value common stock of the Company.


“Corporation” will mean J. C. Penney Corporation, Inc.


“Date of Grant” shall mean June 11, 2015.


“Disability” will mean disability as defined in any then effective long-term
disability plan maintained by the Company that covers You, or if such a plan
does not exist at any relevant time, “Disability” means Your permanent and total
disability within the meaning of section 22(e)(3) of the Code.


“Exercise Price” means $3.35, which is the Fair Market Value of the Common Stock
on June 11, 2015.


“Fair Market Value” of the Common Stock on any date will be the closing price on
such date as reported in the composite transaction table covering transactions
of New York Stock Exchange (“Exchange”) listed securities, or if such Exchange
is closed, or if the Common Stock does not trade on such date, the closing price
reported in the composite transaction table on the last trading date immediately
preceding such date, or such other amount as the Board may ascertain reasonably
to represent such fair market value; provided however, that such determination
will be in accordance with the requirements of Treasury Regulation section
1.409A-1(b)(5)(iv), or its successor.






--------------------------------------------------------------------------------



“Good Reason” will mean, following a Change in Control, a condition resulting
from any of the actions listed below taken by the Company that is directed at
You without Your consent:
 
(a)
a material decrease in Your salary or incentive compensation opportunity (the
amount paid at target as a percentage of salary under the Corporation’s
Management Incentive Compensation Program or any successor program then in
effect); or



(b)
failure by the Company to pay You a material portion of Your current base
salary, or incentive compensation within seven days of its due date; or



(c)
a material adverse change in reporting responsibilities, duties, or authority;
or



(d)
a material diminution in the authority, duties, or responsibilities of the
supervisor to whom You are required to report without a corresponding increase
in Your authority, duties or responsibilities; or



(e)
a requirement that You report to a corporate officer or employee other than the
Chief Executive Officer of the Company; or



(f)
a material diminution in the budget over which You retain authority; or



(g)
the Company requires You to change Your principal location of work to a location
more than 50 miles from the location thereof immediately prior to such change;
or

 
(h)
discontinuance of any material paid time off policy, fringe benefit, welfare
benefit, incentive compensation, equity compensation, or retirement plan
(without substantially equivalent compensating remuneration or a plan or policy
providing substantially similar benefits) in which You participate or any action
that materially reduces Your benefits or payments under such plans;



provided, however, that You must provide notice to the Corporation of the
existence of any condition described above within 90 days of the initial
existence of the condition, upon the notice of which the Corporation will have
30 days during which it or the Company may remedy the condition. Any separation
from service as a result of a Good Reason condition must occur as of the later
of (i) two years after the Change in Control, or (ii) 180 days after the initial
existence of the condition described in (a) through (h) above that constitutes
“Good Reason.”


“Involuntary Separation from Service” will mean Your separation from service due
to the independent exercise of the unilateral authority of the Company to
terminate Your services, other than due to Your implicit or explicit request,
where You were willing and able to continue performing services, within the
meaning of Code Section 409A and Treasury Regulation section 1.409A-1(n)(1) or
any successor thereto.


“Non-Qualified Stock Option” shall mean a right to purchase from the Company at
any time not more than ten years following the Date of Grant, one share of
Common Stock for the Exercise Price, which is not less than the Fair Market
Value of a share of Common Stock on the Date of Grant, that is not intended to
qualify as an “incentive stock option” that satisfies the requirements of
section 422 of the Code. A Stock Option that is not intended to qualify as an
Incentive Stock Option.


“Retirement” will mean Your termination of employment with the Company other
than for Cause on or after the date You attain age 55 with at least 15 years of
service, or on or after You attain age 60 with at least 10 years of service.


“Trading Date” shall mean a day on which the Company’s Common Stock trades on
the New York Stock Exchange (“NYSE”).


Vesting of Your Non-Qualified Stock Option
This Non-Qualified Stock Option will generally become exercisable (“Vest”) in
three (3) equal installments over a three (3) year period on the first, second,
and third anniversaries of the Date of Grant (the “Vest Date”), according to the
schedule below. YOU MUST REMAIN CONTINUOUSLY EMPLOYED BY THE COMPANY THROUGH
EACH VEST DATE (unless Your employment terminates due to Your Disability, death,
or if You are party to a Termination Pay Agreement (“TPA”), an Involuntary
Separation from Service without Cause as defined in the TPA) to Vest in in a
particular installment of Your Non-Qualified Stock Option award; otherwise any
unvested Non-Qualified Stock Options granted will be forfeited.
 






--------------------------------------------------------------------------------



Vest Date
Percent Vesting
June 11, 2016
33-1/3%
June 11, 2017
33-1/3%
June 11, 2018
33-1/3%

Acceleration of Vesting
If Your employment terminates due to Retirement, Disability, or death or you
experience an Involuntary Separation from Service other than for Cause as a
result of a, job restructuring, reduction in force, or unit closing before any
applicable Vest date of your Non-Qualified Stock Option, your Non-Qualified
Stock Option will vest on a pro-rata basis. The pro-rata portion of your
Non-Qualified Stock Option that will vest will be determined by multiplying the
“Number of Stock Options Granted” from above by a fraction, the numerator of
which is the number of months from the Grant Date to the effective date of your
termination of employment, inclusive, and the denominator of which is 36. The
number of Non-Qualified Stock Options that have already vested according to the
terms herein, if any, will be subtracted from the prorated amount and the
remaining prorated Non-Qualified Stock Options will become vested and
immediately exercisable. Any Non-Qualified Stock Options that have not already
vested or for which vesting is not accelerated will expire on such employment
termination.


If you are party to a TPA, and you experience an Involuntary Separation from
Service without Cause under, and as defined in that TPA (even if that
Involuntary separation from Service without case is a result of a, job
restructuring, reduction in force, or unit closing), then the number of
Non-Qualified Stock Options that will vest and become exercisable will be
determined according to the terms of the underlying TPA. If the applicable TPA
calls for pro-rata vesting of this Non-Qualified Stock Option then the pro-rata
portion of your Non-Qualified Stock Option that will vest will be determined by
multiplying the “Number of Stock Options Granted” from above by a fraction, the
numerator of which is the number of months from the Grant Date to the effective
date of your termination of employment, inclusive, and the denominator of which
is 36. The number of Non-Qualified Stock Options that have already vested
according to the terms herein, if any, will be subtracted from the prorated
amount and the remaining prorated Non-Qualified Stock Options will become vested
and immediately exercisable.


If following a Change in Control You experience an Involuntary Separation from
Service other than for Cause or You voluntarily terminate your employment for
Good Reason, Your Non-Qualified Stock Option will vest on a pro-rata basis. The
pro-rata portion of your Non-Qualified Stock Option that will vest will be
determined by multiplying the “Number of Stock Options Granted” from above by a
fraction, the numerator of which is the number of months from the Grant Date to
the effective date of your termination of Employment, inclusive, and the
denominator of which is 36. The number of Non-Qualified Stock Options that have
already vested according to the terms herein, if any, will be subtracted from
the prorated amount and the remaining prorated Non-Qualified Stock Options will
become vested and immediately exercisable. Any Non-Qualified Stock Options that
have not already vested or for which vesting is not accelerated will expire on
such employment termination.


In the case of any Involuntary Separation from Service other than for Cause, or,
following a Change in Control, a voluntary termination of your employment for
Good Reason, the delivery of any Non-Qualified Stock Options that vest in
connection with such termination of employment will be subject to (a) the
execution and delivery of a release in such form as may be required by the
Company and (b) the expiration of the applicable revocation period for such
release.


If You voluntarily terminate your employment, other than a voluntary termination
of your employment for Good Reason following a Change in Control, or You
experience an Involuntary Separation from Service for Cause then all vested but
as yet unexercised and unvested Non-Qualified Stock Options will be cancelled on
the effective date of Your employment termination as a result of the Involuntary
Separation from Service for Cause or Your resignation.


You may designate a beneficiary to receive any shares of Common Stock in which
You may vest if Your employment is terminated as a result of Your death by
completing a beneficiary designation form in such form as may be prescribed from
time to time by the Company. The beneficiary listed on Your beneficiary
designation form will receive the vested portion of Your Non-Qualified Stock
Option award in the case of the termination of employment due to Your death.






--------------------------------------------------------------------------------





Expiration Date
Unless the right to purchase shares of Common Stock under this Non-Qualified
Stock Option expires sooner, as described in the Post-Separation Exercise Period
table, below, this Non-Qualified Stock Option shall expire and all rights to
purchase shares of Common Stock hereunder shall cease on the tenth anniversary
of the Date of Grant


Exercise of Non-Qualified Stock Options and Issuance of Shares of Common Stock


Exercise. Your Non-Qualified Stock Option may be exercised only by delivery to
the Company, or its designee, of notice, in such form as shall be permitted by
the Company or its designee, stating the number of shares of Common Stock being
purchased, the method of payment, and such other matters as may be considered
appropriate by the Company in connection with the issuance of shares of
Non-Qualified Stock Option upon exercise of your Non-Qualified Stock Option,
together with payment in full of the Exercise Price for the number of shares of
Common Stock being purchased. The effective date of exercise of a Non-Qualified
Stock Option (which in no event, may be beyond the expiration date of the
Non-Qualified Stock Option) shall be (i) in connection with a sell order for the
underlying stock that is a “Sell-to-Cover Order,” a “Same-Day-Sale Exercise
Order,” a Limit Order, a “Good-till” Cancelled Order or the like, the date on
which such sell order is actually executed, or (ii) in connection with an
“Exercise and Hold” (cash exercise) transaction, the date the requisite funds
are received by the Company at its home office in Plano, Texas or such other
location as the Company may designate, or by a third party duly designated by
the Company at the offices of such third party, in the manner determined by the
Chief Executive Officer or the Chief Talent Officer, or their respective
successors by title or office; provided, however, that if the date of exercise,
as otherwise determined above is not a Trading Date, the date of exercise shall
be deemed to be the next Trading Date. Further, an exercise instruction received
after the close of the NYSE on a particular day it shall be deemed received as
of the opening of the next Trading Date


Payment. Payment equal to the aggregate Exercise Price for the shares subject to
your Non-Qualified Stock Option and for which notice of exercise has been
provided by You to the Company, along with any applicable withholding taxes as
described herein, shall be tendered in full, with the notice of exercise, in
cash (by check) or by (i) the actual or constructive transfer to the Company of
non-forfeitable, non-restricted shares of Common Stock that have been owned by
You for more than six months prior to the date of exercise; (ii) using the net
proceeds (after paying all selling fees) from the sale of some (the
“Sell-to-Cover Exercise Method”) or all (the “Same-Day-Sale Exercise Method”),
of the shares of Common Stock received on the exercise of the Non-Qualified
Stock Option, or from any arrangement pursuant to which You irrevocably
instructs a broker-dealer to sell a sufficient portion of such shares to pay the
Exercise Price, along with any applicable withholding taxes described herein,
and related fees thereon and deliver the sale proceeds directly to the Company;
(iii) through a “margin” commitment whereby You elect to exercise the
Non-Qualified Stock Option and to pledge the shares of Common Stock so purchased
to the NASD Dealer in a margin account as security for a loan from the NASD
Dealer in the amount of the Exercise Price, and whereby the NASD Dealer commits
upon receipt of such shares of Common Stock to forward the Exercise Price
directly to the Company; (iv) by surrender for cancellation of shares of Common
Stock at the Fair Market Value per share at the time of exercise under a “net
exercise” arrangement; provided, however, that use of a “net exercise”
arrangement cannot result in the Non-Qualified Stock Option being settled either
in whole or in part for cash payable to the Associate Participant; (v) in
accordance with such other procedures or in such other forms as the Company
shall from time to time determine; or (vi) any combination of the above, each as
may from time to time be permitted by the Company in its sole discretion.


In connection with the Sell-to-Cover Exercise Method or the Same-Day-Sale
Exercise Method the value of the shares of Common Stock used in payment of the
Exercise Price shall be the price at which the Common Stock was sold by the
broker-dealer functioning under the Sell-to-Cover Exercise Method or the
Same-Day-Sale Exercise Method on the effective date of exercise. Further, the
amount of the proceeds to be delivered to the Company by the broker-dealer
functioning under the Sell-to-Cover Exercise Method or the Same-Day-Sale
Exercise Method shall be credited to the Common Stock account of the Company as
consideration for the shares of Common Stock to be issued in accordance with the
Sell-to-Cover Exercise or the Same-Day-Sale Exercise Method.


Issuance. On payment of all amounts due, the Company shall, subject to the
provisions of paragraph (p) in the section below titled “Miscellaneous,” cause
certificates for the Common Stock then being purchased to be delivered as
directed by You (or the person exercising Your Non-Qualified Stock Option in the
event of Your death) at its principal business office promptly after the
Exercise Date. The obligation of the Company to deliver shares of Common Stock
shall, however, be subject to the condition that if at any time the Company
shall determine in its discretion that the listing, registration or
qualification of the Non-Qualified Stock Option or the Common Stock upon any
securities exchange or inter-dealer quotation system or under any state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of, or in connection with, the
Non-Qualified Stock Option or the issuance or purchase of shares of Common Stock
thereunder, the Non-Qualified Stock Option may not be exercised in whole or in
part unless such listing, registration, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Company.




--------------------------------------------------------------------------------





Post-Separation Exercise Period


Reason For Separation From Service
Post-Separation Exercise Period
Involuntary Separation from Service for Cause
None
Voluntary Separation from Service (other than a Voluntary Separation from
Service for Good Reason following a Change in Control)
90 days following the effective date of termination
Involuntary Separation from Service without Cause (but not a job elimination,
job restructuring or reduction in force) or Voluntary Separation from Service
for Good Reason following a Change in Control
One year following the effective date of termination
Involuntary Separation from Service without Cause as a result of a job
elimination, job restructuring or reduction in force
Two years following the effective date of termination
Separation from Service as a result of Retirement, death, or Disability
Five years following the effective date of termination

Once the applicable post-termination exercise period described in the table
above has passed, all unexercised Non-Qualified Stock Options will be cancelled
and will no longer be exercisable. In all cases the post-separation exercise
period described in the table above will not extend beyond the Non-Qualified
Stock Option award’s original Expiration Date.
Recoupment                                        
Equity awards are subject to the Company’s currently effective recoupment
policy, as that policy may be amended from time to time by the Board or
applicable statute or regulations. Under the recoupment policy, the Human
Resources and Compensation Committee of the Board may require the Company, to
the extent permitted by law, to cancel any of Your outstanding equity awards,
including both vested and unvested awards, and/or to recover financial proceeds
realized from the exercise of awards in the event of (i) a financial restatement
arising out of the willful actions, including without limitation fraud or
intentional misconduct, or gross negligence of any participant in the Company’s
compensation plans or programs, including without limitation, cash bonus and
stock incentive plans, welfare plans, or deferred compensation plans, or (ii)
other events as established by applicable statute or regulations.


Taxes and Withholding
The exercise of any Non-Qualified Stock Option and the related issuance of
shares of Common Stock will be subject to the satisfaction of all applicable
federal, state, and local income and employment tax withholding requirements and
any rules and regulations adopted under any of the foregoing and, in the case of
Participants who are subject to Section 16 of the Exchange Act, any restrictions
set forth in Section 16 of the Exchange Act. Your withholding rate with respect
to this award may not be higher than the minimum statutory rate.


Changes in Capitalization and Similar Changes
In the event of any change in the value or number of shares of Common Stock
outstanding, or the assumption and conversion of this Non-Qualified Stock Option
award, by reason of any stock dividend, stock split, dividend or distribution,
whether in cash, shares or other property (other than a normal cash dividend),
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination or exchange of shares, an equitable and proportionate adjustment
will be made to the number and class of shares which may be subject to the
Non-Qualified Stock Option in this Notice.


Miscellaneous


(a)
Dispute Resolution. Any dispute between the parties under this Notice will be
resolved (except as provided below) through informal arbitration by an
arbitrator selected under the rules of the American Arbitration Association for
arbitration of employment disputes (located in the city in which the Company’s
principal executive offices are based) and the arbitration will be conducted in
that location under the rules of said Association. Each party will be entitled
to present evidence and argument to the arbitrator. The arbitrator will have the
right only to interpret and apply the provisions of this Notice and may not
change any of its provisions. The arbitrator will permit reasonable pre-hearing
discovery of facts, to the extent necessary to establish a claim or a defense to
a claim, subject to supervision by the arbitrator. The determination of the
arbitrator will be conclusive and binding upon the parties and judgment upon the
same may be entered in any court having jurisdiction thereof. The arbitrator
will give written notice to the parties stating the arbitrator’s determination,
and will furnish to each party a signed copy of such determination. The expenses
of arbitration will be borne equally by the Company and You or as the arbitrator
equitably determines consistent with the application of state or federal law;
provided, however, that Your share of such expenses will not exceed the maximum
permitted by law. To the extent applicable, in accordance with Code section 409A
and Treasury Regulation





--------------------------------------------------------------------------------



section 1.409A-3(i)(1)(iv)(A) or any successor thereto, any payments or
reimbursement of arbitration expenses which the Company is required to make
under the foregoing provision will meet the requirements below. The Company will
reimburse You for any such expenses, promptly upon delivery of reasonable
documentation, provided, however, all invoices for reimbursement of expenses
must be submitted to the Company and paid in a lump sum payment by the end of
the calendar year following the calendar year in which the expense was incurred.
All expenses must be incurred within a 20 year period following Your separation
from service as defined in section 409A of the Code and the applicable Treasury
regulations thereunder. The amount of expenses paid or eligible for
reimbursement in one year under this Section governing the resolution of
disputes under this Notice will not affect the expenses paid or eligible for
reimbursement in any other taxable year. The right to payment or reimbursement
under this Section governing the resolution of disputes under this Notice will
not be subject to liquidation or exchange for another benefit.


Any arbitration or action pursuant to this Section governing the resolution of
disputes under this Notice will be governed by and construed in accordance with
the substantive laws of the State of Delaware and, where applicable, federal
law, without giving effect to the principles of conflict of laws of such State.
The mandatory arbitration provisions of this Section will supersede in their
entirety the J.C. Penney Alternative, a dispute resolution program generally
applicable to employment terminations.


(b)
No Right to Continued Employment. Nothing in this award will confer on You any
right to continue in the employ of the Company or affect in any way the right of
the Company to terminate Your employment without prior notice, at any time, for
any reason, or for no reason.



(b)
Unsecured General Creditor. Neither You nor Your beneficiaries, heirs,
successors, and assigns will have a legal or equitable right, interest or claim
in any property or assets of the Company. For purposes of the payments under
this Notice, any of the Company's assets will remain assets of the Company and
the Company's obligation under this Notice will be merely that of an unfunded
and unsecured promise to issue shares of Common Stock to You in the future
pursuant to the terms of this Notice.



(c)
Stockholder Rights. You (including for purposes of this Section, Your legatee,
distributee, guardian, legal representative, or other third party, as the Board
or its designee may determine) will have no stockholder rights with respect to
any shares of Common Stock subject to the award under this Notice until such
shares of Common Stock are issued to You. Shares of Common Stock will be deemed
issued on the date on which they are issued in Your name.



(d)
Indemnification. Each person who is or will have been a member of the Board or
any committee of the Board will be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense that may be imposed on or
reasonably incurred by him in connection with or resulting from any claim,
action, suit, or proceeding to which he may be made party or in which he may be
involved by reason of any determination, interpretation, action taken or failure
to act under this Notice and against and from any and all amounts paid by him in
settlement thereof, with the Company’s approval, or paid by him in satisfaction
of any judgment in any such action, suit or proceeding against him, provided he
will give the Company an opportunity, at its own expense, to handle and defend
the same before he undertakes to handle and defend it on his own behalf. The
foregoing right of indemnification will not be exclusive and will be independent
of any other rights of indemnification to which such persons may be entitled
under the Company’s Certificate of Incorporation, By-laws, by contract, as a
matter of law, or otherwise.



(e)
Transferability of Your Non-Qualified Stock Option. No vested or unvested
Non-Qualified Stock Option that is the subject of this Notice may be assigned or
transferred other than by will or the laws of descent and distribution or by
such other means and on such terms as the Company, in its discretion, may
approve from time to time, and no Non-Qualified Stock Option will be exercisable
during Your lifetime except by You or Your guardian or legal representative, or
other such third party as the Company may determine.



(f)
Cessation of Obligation. The Company's liability will be defined only by this
Notice. Upon distribution to You of all shares of Common Stock due under this
Notice, all responsibilities and obligations of the Company will be fulfilled
and You will have no further claims against the Company for further performance
under this Notice.



(g)
Effect on Other Benefits. The value of the shares of Common Stock covered by
this Non-Qualified Stock Option award will not be included as compensation or
earnings for purposes of any other compensation, Retirement, or benefit plan
offered to Company associates.









--------------------------------------------------------------------------------



(h)
Administration. This Notice will be administered by the Board, or its designee.
The Board, or its designee, has full authority and discretion to decide all
matters relating to the administration and interpretation of this Notice. The
Board’s, or its designee’s, determinations will be final, conclusive, and
binding on You and Your heirs, legatees and designees.



(i)
Entire Notice and Governing Law. This Notice constitutes the entire agreement
between You and the Company with respect to the subject matter hereof and
supersedes in its entirety all prior undertakings and agreements between You and
the Company with respect to the subject matter hereof, and may not be modified
adversely to Your interest except by means of a writing signed by the You and
the Company. Nothing in this Notice (except as expressly provided herein) is
intended to confer any rights or remedies on any person other than You and the
Company. This Non-Qualified Stock Option award will be governed by the internal
laws of the State of Delaware, regardless of the dictates of Delaware conflict
of laws provisions.



(j)
Interpretive Matters. The captions and headings used in this Notice are inserted
for convenience and will not be deemed a part of the award or this Notice for
construction or interpretation.



(k)
Notice. For all purposes of this Notice, all communications required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof confirmed), or five business days after
having been mailed by United States registered or certified mail, return receipt
requested, postage prepaid, or three business days after having been sent by a
nationally recognized overnight courier service, addressed to the Company at its
principal executive office, c/o the Company’s General Counsel, and to You at
Your principal residence, or to such other address as any party may have
furnished to the other in writing and in accordance herewith, except that
notices of change of address will be effective only on receipt.



(l)
Severability and Reformation. The Company intends all provisions of this Notice
to be enforced to the fullest extent permitted by law. Accordingly, should a
court of competent jurisdiction determine that the scope of any provision of
this Notice is too broad to be enforced as written, the court should reform the
provision to such narrower scope as it determines to be enforceable. If,
however, any provision of this Notice is held to be wholly illegal, invalid, or
unenforceable under present or future law, such provision will be fully
severable and severed, and this Notice will be construed and enforced as if such
illegal, invalid, or unenforceable provision were never a part hereof, and the
remaining provisions of this Notice will remain in full force and effect and
will not be affected by the illegal, invalid, or unenforceable provision or by
its severance.



(m)
Execution and Acknowledgement. This Notice may be executed or acknowledged
electronically or by such other means as may be permitted by the Company.



(n)
Amendments; Waivers. This Notice may not be modified, amended, or terminated
except by an instrument in writing, approved by the Company and signed by You
and the Company. Failure on the part of either party to complain of any action
or omission, breach or default on the part of the other party, no matter how
long the same may continue, will never be deemed to be a waiver of any rights or
remedies hereunder, at law or in equity. The Executive or the Company may waive
compliance by the other party with any provision of this Notice that such other
party was or is obligated to comply with or perform only through an executed
writing; provided, however, that such waiver will not operate as a waiver of, or
estoppel with respect to, any other or subsequent failure.



(o)
No Inconsistent Actions. The parties hereto will not voluntarily undertake or
fail to undertake any action or course of action that is inconsistent with the
provisions or essential intent of this Notice. Furthermore, it is the intent of
the parties hereto to act in a fair and reasonable manner with respect to the
interpretation and application of the provisions of this Notice.



(p)
No Issuance of Certificates. To the extent this Notice provides for issuance of
stock certificates to reflect the issuance of shares of Common Stock in
connection with this award, the issuance may be effected on a non-certificate
basis, to the extent not prohibited by applicable law or the applicable rules of
any stock exchange on which the Common Stock is traded.















--------------------------------------------------------------------------------



(q) Compliance with Applicable Legal Requirements. Notwithstanding anything
contained herein to the contrary, the Company will not be required to sell or
issue shares of Common Stock in connection with the award under this Notice if
the issuance thereof would constitute a violation by You or the Company of any
provisions of any law or regulation of any governmental authority or any
national securities exchange or inter-dealer quotation system or other forum in
which shares of Common Stock are quoted or traded (including without limitation
Section 16 of the Securities Exchange Act of 1934); and, as a condition of any
sale or issuance of shares of Common Stock under this Notice, the Board or its
designee may require such agreements or undertakings, if any, as the Board or
its designee may deem necessary or advisable to assure compliance with any such
law or regulation. The grant and operation of this award, as evidenced by this
Notice, and the obligation of the Company to sell and deliver shares of Common
Stock, will be subject to all applicable federal and state laws, rules and
regulations and to such approvals by any government or regulatory agency as may
be required.








